DETAILED ACTION 

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.
The remarks take the position that each reference fails to disclose “wherein the third cone is configured to receive a first non-zero voltage to focus the ions provided to the third region downstream of the third orifice”.  This has not been found persuasive.  
Each reference cited teaches a first non-zero voltage applied to the third cone.  As evidenced by Raptakis et al. electrical potentials applied to skimmer shaped inlets focus ions in through openings (page 14, lines 31-33).  Additionally, Gulcicek et al. (USPN 5,432,343) teaches voltage applied to a conical lens helps to concentrate the ions to the center line (i.e. focusing, see col. 2, lines 37-40).  Giles (US pgPub 2018/0350582) is further evidence that potentials applied to skimmer electrodes focus ions (see paragraph [0219]).  Therefore, since electric potentials are applied to the third cone of each reference, a focusing of ions inherently occurs.  Indeed Marriott teaches by application of the negative voltage to extractor lines ions are accelerated along the axis of the instrument ([0039]), suggesting the concentration or focusing disclosed in Gulcicek.  Even if the feature were not inherent, it would have been obvious to one of ordinary skill in the art to apply the potentials as suggested in at least Raptakis and Giles to the potentials of the respective primary references because it would facilitate high transmission through the openings of each respective third cone, therefore reducing ion loss at the interface.  For the sake of completeness, both interpretations are considered herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Marriott (US pgPub 2006/0151690) as evidenced by Raptakis et al., Gulcicek or Giles. in view of Iwanaga (JP06-203791)(copy of publication and machine translation submitted herewith) and further in view Raptakis et al. (WO 2015/181564) (copy of publication submitted herewith).
Claims 1-4 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Marriott (US pgPub 2006/0151690) in view of Raptakis et al. or Giles in view of Iwanaga (JP06-203791)(copy of publication and machine translation submitted herewith) and further in view Raptakis et al. (WO 2015/181564) (copy of publication submitted herewith).
Regarding claim 1, Marriott teaches an ion interface (fig. 2, 2, 5, 8 and 10) comprising: 
a first cone (2 is an aperture thus requiring an element to form aperture) comprising a first orifice (2) configured to receive ions from an ionization source (1) and provide the received ions to a first region (3) downstream of the first orifice (downstream 2); 
a second cone (5 is an aperture thus requiring an element to form aperture) comprising a second orifice (5) configured to receive the ions in the first region and provide the received ions to a second region  downstream of the second orifice (region downstream 5);
 a third cone (8) comprising a third orifice (as seen) configured to receive the ions in the second region (upstream 8) and provide the received ions to a third region downstream of the third orifice (downstream orifice in 8), wherein the third element is configured to receive a first non-zero voltage ([0039]) to focus ions provided to the third region downstream of the third orifice (see response to arguments above for inherency); and 
a lens (10, [0039] teaches lens 10 has an aperture of a large diameter) comprising a first aperture (as seen in figure 2) configured to receive ions in the third region (10 receives in region downstream 8) and further focus the received ions ([0039]) prior to providing the focused, received ions to a downstream component (17), wherein the lens is configured to receive a second non-zero voltage (0039, 10 requires a voltage to focus ions).
holder configured to retain the lens and the third cone to position the third cone adjacent to the cylindrical lens (fig. 2, a  holder is inherently required to retain 8 and 10 at the positional relationship in figure 2 in order for 8 and 10 to retain their positional relationship.  The claim does not require any structural characteristics to the claimed holder, therefore whatever holds the lens and third cone in the positional relationship seen in figure 2 is sufficient to meet the claimed holder) and to electrically isolate the cylindrical lens from the third cone so the second non-zero voltage received by the cylindrical lens is not provided to the third cone (some sort of electrical isolation between 10 and 8 is inherently required such that the voltages applied to 10 and 8 do not short circuit).
Alternatively, interpreting Marriott not to inherently disclose the focusing of ions by the third cone. Marriot fails to disclose the first non-zero voltage to focus the ions provided to the third region downstream of the third orifice.
However, each of Raptakis et al. or Giles teach the first non-zero voltage to focus the ions provided to the third region downstream of the third orifice (page 14, lines 31-33 and paragraph [0219] respectively).
Raptakis et al. or Giles modify Marriott by suggesting a focusing by application of potentials to conical lenses.
Since both inventions are directed towards interfaces comprising three cones, it would have been obvious to one of ordinary skill in the art to effect focusing by the application of the voltage because it would increase transmission of ions, therefore reducing ion loss at the interface.
While Marriott inherently requires some holder to arrange the lens relative to the cone, Marriott fails to disclose a non-conductive holder configured to receive and retain the lens at one side of the non-conductive holder and configured to receive and retain the third cone at another side of the non-conductive holder without any intervening components between the received and retained lens and the received and retained third cone to position a base of the third cone adjacent to a front edge of the lens and to electrically isolate the lens from the third cone so the second non-zero voltage received by the lens I s not provided to the third cone.
However, Iwanaga teaches a non-conductive holder (fig. 1, 11a, [0008], 11a is an insulator) configured to receive and retain the lens at one side of the non-conductive holder (7 is received and retained at one side of insulator 11a [0008] teaches a connecting body comprised in part of 11a, 6 and 7 attached to the partition wall, thus 11a receives and retains both 6 and 7) and configured to receive and retain the third cone at another side of the non-conductive holder (6 is the third cone and received and retained at the other side of the insulator 11a) without any intervening components between the received and retained lens and the received and retained third cone (no components are between focusing lens 7 and extractor cone 6) to position a base of the third cone adjacent to a front edge of the lens (base of 6 at front edge of 7 as seen in figure 1) and to electrically isolate the lens from the third cone so the second non-zero voltage received by the lens is not provided to the third cone (inherent function of insulator, voltage applied to 7 inherent in order to act as a focusing electrode, [0002]).
Iwanaga modifies Marriott by suggesting an insulator 11a between the third cone and the focusing lens.
Since both inventions are directed towards a third cone followed by a focusing lens, it would have been obvious to provide the insulators of Iwanaga in the device of Marriott because it would provide a means to mount the focusing lens of Mariott to the third cone, while providing electrical insulation between the two elements.
While Marriott teaches the focusing lens has a large diameter, Marriott and Iwanga fail to disclose the focusing lens is of a cylindrical or ring geometry.
However, Raptakis et al. teach focusing electrodes may be rings or short tubes greater than the aperture in the skimmers (page 11, lines 19-20).
Raptakis et al. modifies the combined device by providing the shape of the focusing lens of the combined device.
Since both inventions are directed towards a focus lens downstream of a skimmer, it would have been obvious to one of ordinary skill in the art to use the tube (i.e. cylindrical) or ring structure of Raptakis et al. in the combined device because it would solve the problem of a suitable lens shape to provide focusing of ions downstream of a skimmer and allow for focusing of ions more effectively (Page 19, lines 11-12).
Regarding claim 2, Marriott in view of Iwanaga in view of Raptakis teach wherein the non-conductive holder is sized and arranged so the cylindrical lens is flush with a back surface of the non-conductive holder (as seen in figure 1 of Iwanaga 7 is flush with back of 11a, see Raptakis above for rational to make a focusing lens a tube or ring lens).
Regarding claim 3, Marriott in view of Iwanaga in view of Raptakis teach wherein the cylindrical lens is configured as a ring lens (Raptakis, page 11, lines 19-20).
Claim 4 is commensurate in scope and rejected as discussed above in claim 1.  Note Raptakis teaches a ring lens may alternatively be used.
Regarding claim 13, Marriott teaches an ionization source (1); the ion interface of claim 1 fluidically coupled to the ionization source (as seen in figure 2); and a mass analyzer fluidically coupled to the ion interface (37 see paragraph [0047] for mass analysis, figure 2 shows 37 fluidically coupled to interface defined in claim 1).
Regarding claim 14, Marriott teaches an ion guide (16, 17 and 18 see paragraph [0042]) between the mass analyzer  (37) and the ion interface (as defined in claim 1 and seen in figure 2).
Regarding claim 15, Marriott teaches wherein the ion guide is positioned directly downstream of the cylindrical lens of the ion interface (16-18 are directly downstream of 10).

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinitchenko (US pgPub 2013/0248701) as evidenced by Raptakis in view of Yamanaka et al. (JP8287865) (copy of publication and machine translation submitted herewith) and further in view of Raptakis et al.
Alternatively, Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinitchenko (US pgPub 2013/0248701) in view of Yamanaka et al. (JP8287865) (copy of publication and machine translation submitted herewith) and further in view of Raptakis et al.
Regarding claim 1, Kalinitchenko teaches an ion interface (fig. 6) comprising: 
a first cone (22) comprising a first orifice (23) configured to receive ions from an ionization source (10) and provide the received ions to a first region downstream of the first orifice (downstream 23); 
a second cone (26) comprising a second orifice (as seen) configured to receive the ions in the first region (as seen in figure 6) and provide the received ions to a second region downstream of the second orifice (downstream 26);
 a third cone (140) comprising a third orifice (as seen in figure 6) configured to receive the ions in the second region and provide the received ions to a third region downstream of the third orifice (to region downstream 140), wherein the third element is configured to receive a first non-zero voltage (via 150) to focus the ions provided to the third region downstream of the third orifice (see inherency discussion as discussed in the response to arguments section above); and 
a lens (42) comprising a first aperture (42 is an extraction lens, first aperture seen in 42) configured to receive ions in the third region and further focus the received ions (ions shown focused at 42) prior to providing the focused, received ions to a downstream component (45), wherein the lens is configured to receive a second non-zero voltage (extraction lens inherently requires a voltage to extract ions)
a holder configured to retain the lens and the third cone to position the third cone adjacent to the cylindrical lens (fig. 6, some sort of holder is required to retain 42 and 140 at the positional relationship in figure 6) and to electrically isolate the cylindrical lens from the third cone so the second non-zero voltage received by the cylindrical lens is not provided to the third cone (some sort of electrical isolation between 140 and 42 is inherently required such that the voltages applied to 140 and 42 do not short circuit).
The alternative interpretation is the same as discussed above in Marriott, with the same rational to combine.  For the sake of brevity, the applicant is directed to the above alternative Marriott interpretation.
Kalinitchenko fails to disclose how the cylindrical lens is mounted to the third cone, thus fails a non-conductive holder configured to receive and retain the lens at one side of the non-conductive holder and configured to receive and retain the third cone at another side of the non-conductive holder without any intervening components between the received and retained lens and the received and retained third cone to position a base of the third cone adjacent to a front edge of the lens and to electrically isolate the lens from the third cone so the second non-zero voltage received by the lens is not provided to the third cone.
However, Yamanaka et al. teach a non-conductive holder (fig. 2, 82, [0019]) configured to receive and retain the lens at one side of the non-conductive holder (54 at one side of 82, note mounted, thus received and retained see paragraph [0019]) and configured to receive and retain the third cone at another side of the non-conductive holder (52 is third cone at other side of 82) without any intervening components between the received and retained lens and the received and retained third cone (as seen in figure 2) to position a base of the third cone adjacent to a front edge of the lens (base at 52 positioned adjacent to front edge of 54 seen in figure 2) and to electrically isolate the lens from the third cone so the second non-zero voltage received by the lens is not provided to the third cone (inherent property of an electric insulator).
Yamanaka et al. modifies Kalinitchenko by suggesting how to mount a lens to a third cone to maintain positional relationship, while allowing components to be electrically isolated.
Since both inventions are directed towards mounting a cone relative to a cylindrical element, it would have been obvious to one of ordinary skill in the art to mount the cone and cylinder of Kalinitchenko with the isolative holder of Yamanaka because it would resolve the issue as to how to mount the lenses such that positional orientation and electrical insulation may be achieved.  Further Kalintchenko et al. teaches in paragraph [0086] the importance of placing the extraction lens “immediately downstream of the skimmer”, therefore, the mounting arrangement of Yamanaka would facilitate the placement of the extraction lens immediately downstream of the skimmer as desired by Kalinitchenko.
Kalinitchenko fails to disclose the extractor is of a cylindrical or ring geometry.
However, Raptakis et al. teach focusing electrodes may be rings or short tubes greater than the aperture in the skimmers (page 11, lines 19-20).
Raptakis et al. modifies the combined device by providing the shape of the focusing lens (i.e. the extractor of Kalinitchenko is shown to focus ions as seen in figure 6) of the combined device.
Since both inventions are directed towards a focus lens downstream of a skimmer, it would have been obvious to one of ordinary skill in the art to use the tube (i.e. cylindrical) or ring structure of Raptakis et al. in the combined device because it would solve the problem of a suitable lens shape to provide focusing of ions downstream of a skimmer and allow for focusing of ions more effectively (Page 19, lines 11-12).
Regarding claim 12, Kalinitchenko teaches wherein at least one of the first cone and the second cone is configured to electrically couple to ground. ([0086]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 5,614,711) as evidenced by Raptakis et al., Gulcicek or Giles in view of Iwanaga or Yamanaka.
Regarding claim 1, Li et al. teach an ion interface (fig. 3, 13) comprising: a first cone (30) comprising a first orifice (32, figure 4) configured to receive ions from an ionization source (24, figure 4) and provide the received ions to a first region downstream of the first orifice (region between 30 and 33); a second cone (33) comprising a second orifice (35, figure 4) configured to receive the ions in the first region and provide the received ions to a second region downstream of the second orifice (region between 33 and 37); a third cone (37) comprising a third orifice (as seen in figure 4) configured to receive the ions in the second region and provide the received ions to a third region downstream of the third orifice (as seen in figure 4 ions 28), wherein the third cone is configured to receive a first non-zero voltage (col. 9, lines 3-10, each electrodes of are intended to receive an electrical charge, thus 37 receives a non-zero voltage) to focus the ions provided to the third region downstream of the third orifice (see response to arguments section above with regards to inherent focusing of the skimmer/conical lens 37); a cylindrical lens (36, figure 3 shows 36A as cylindrical) comprising a first aperture (as seen in figure 4) configured to receive ions in the third region and focus the received ions prior to providing the focused (36 collimates the ions, thus focuses as evidenced by Raptakis see page 19, lines 18-19), received ions to a downstream component (36B), wherein the cylindrical lens is configured to receive a second non-zero voltage (col. 9, lines 18-19).
While Li teaches the importance of insulating each electrode of 13, Li fails to disclose how the electrodes are held.
Iwanaga or Yamanaka modifies Li as discussed above.  The same rational to combine applies to Li.


Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marriott as evidenced by Raptakis et al. in view of Iwanaga and further in view Raptakis et al. and further in view of Ritchie (CA2476069) (copy of publication submitted herewith).
Regarding claims 5 and 211, the combined device fails to disclose the holder holds through a friction fit.
However, Ritchie teaches a friction fit to hold electrodes to the front and rear of an insulating alignment body ([0044]-[0045]).
Rictchie modifies the combined device by suggesting how the electrodes may be mounted to an insulated body.
Since both inventions are directed towards attaching electrodes to an insulator body, it would have been obvious to one of ordinary skill in the art to apply the friction fit between the electrodes of Ritchie to the electrodes and insulator of the combined device because it would allow for easy withdraw  of electrodes from the front and rear for replacement when necessary.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinitchenko as evidenced by Raptakis in view of Yamanaka et al. in view of Raptakis et al. and further in view of Bridenne (CA 2033439) (copy of publication submitted herewith).
Regarding claim 11 Kalinitchenko teaches wherein the first element comprises a first cone comprising the first orifice, the second element comprises a second cone comprising the second orifice, the third element comprises a third cone comprising the third orifice (as seen in figure 6), wherein a cone opening angle of the third cone and  a cone opening angle of the second cone (as seen in figure 6), wherein the fourth element comprises a ring lens (as seen in figure 6), and wherein an inner diameter of the ring lens is greater than or equal to an outer diameter of the third cone (42 shown to have a larger inner  diameter than outer diameter of cone orifice of 140).
Kalinitchenko fails to disclose an opening of a downstream cone angle being less than the upstream cone angle.
However, Bridenne shows in figure 2 a downstream cone 19 having a narrower opening angle than the upstream cone.  The downstream cone is upstream extraction lens 17 thus 19 is equivalent to the third lens of Kalinitchenko. See also abstract of Bridenne.
Bridenne modifies Kalinitchenko by suggesting different apices of conical elements.
Since both inventions are directed towards a cone between a first cone and an extraction lens, it would have been obvious to one of ordinary skill in the art to reduce the opening angle of the cone prior to the extraction lens as done in Bridenne in the device of Kalinitchenko so that only a fraction of the specimen to be analyzed passes therethrough therefore allowing the conical member to heat and preventing components of the specimen from depositing on the conical members.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the additional limitation of claim 21 is taught as above in claim 2.